
	

113 HR 161 IH: Bringing Economic Advancement and Coastal Health Act
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 161
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. McIntyre
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Water Resources Development Act of 1976 to
		  direct the Secretary of the Army to evaluate the feasibility of continuing
		  Federal participation in a beach nourishment project, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bringing Economic Advancement and
			 Coastal Health Act.
		2.Beach
			 nourishmentSection 156 of the
			 Water Resources Development Act of 1976 (42 U.S.C. 1962d–5f) is amended—
			(1)by striking
			 The and inserting (a)
			 Continuing Federal participation
			 in a project.—The;
			(2)by inserting
			 before the period at the end the following: or after the date of the
			 last estimated periodic nourishment as contemplated in the Chief’s Report,
			 whichever is later; and
			(3)by adding at the
			 end the following:
				
					(b)Feasibility
				reviewBefore the end of the
				fifty-year period referred to in subsection (a), the Secretary of the Army,
				acting through the Chief of Engineers, shall undertake, subject to the
				availability of appropriations, a review of a project to which subsection (a)
				applies to evaluate the feasibility of continuing Federal participation in the
				project and shall make a recommendation concerning such participation to
				Congress.
					.
			
